Case 20-32216-KLP        Doc 24     Filed 05/29/20 Entered 05/29/20 14:48:43             Desc Main
                                   Document      Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

   IN RE:                                          )
                                                   )
   DIANE ELIZABETH ELDER                           )      Case No. 20−32216−KLP
                                                   )      Chapter 7
                          Debtor                   )

                      MOTION TO EXPEDITE HEARING ON MOTION
                   TO EXTEND STAY AND TO SHORTEN NOTICE PERIOD

            COMES NOW the Debtor, by counsel, and moves this Court to Expedite the Hearing on the

   Motion to Extend the Automatic Stay and to Shorten Notice Period, and in support thereof states as

   follows:

            1.     The Debtor filed a petition for relief under Chapter 7 of the Bankruptcy Code on

   May 6, 2020.

            2.     On or about May 26, 2020 the Debtor filed a Motion to Convert this case to Chapter

   13.

            3.     Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

   pending Chapter 13 bankruptcy case (the “previous case”).

            4.     Pursuant to 11 U.S.C. § 362, the hearing on the Debtor’s Motion to Extend the

   Automatic Stay (“Motion”) must be heard within thirty (30) days of the filing of the petition.

            5.     As the Debtor has now filed a Motion to Convert this case to a Chapter 13, an

   extension of the automatic stay is necessary.


                                                   1
   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   jkane@kaneandpapa.com
   Counsel for Debtor
Case 20-32216-KLP        Doc 24     Filed 05/29/20 Entered 05/29/20 14:48:43          Desc Main
                                   Document      Page 2 of 10



           WHEREFORE, the Debtor respectfully requests that the Court expedite the hearing on

   the Motion to Extend the Automatic Stay, Shorten the Notice Period required for said Motion, and

   grant it such other and further relief as is just and proper.



   Dated: May 29, 2020

                                                   DIANE ELIZABETH ELDER



                                                   By: /s/ James E. Kane
                                                              Counsel


   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   jkane@kaneandpapa.com
   Counsel for Debtor




                                            CERTIFICATION

           I, James E. Kane, pursuant to Local Rule 9013-1(N), do hereby certify that:

         1.      I have carefully examined the matter and concluded that there is a true need for
   an emergency hearing,

           2.      I have not created the emergency through any lack of due diligence.

           3.      I have made a bona fide effort to resolve the matter without hearing.


                                                   By:     /s/ James E. Kane
                                                               James E. Kane




                                                  2
Case 20-32216-KLP       Doc 24    Filed 05/29/20 Entered 05/29/20 14:48:43            Desc Main
                                 Document      Page 3 of 10




                                   CERTIFICATE OF SERVICE

           I certify that on May 29, 2020, I have transmitted a true copy of the foregoing document
   electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
   the United States trustee if other than by the electronic means provided for at Local Bankruptcy
   Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
   parties in interest of the mailing matrix attached hereto.


                                                /s/ James E. Kane
                                                Counsel for Debtor




                                                3
Case 20-32216-KLP        Doc 24     Filed 05/29/20 Entered 05/29/20 14:48:43           Desc Main
                                   Document      Page 4 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

   IN RE:                                        )
                                                 )
   DIANE ELIZABETH ELDER                         )       Case No. 20−32216−KLP
                                                 )       Chapter 7
                          Debtor                 )

                               NOTICE OF MOTION AND HEARING

         The above Debtor has filed Motion for an Expedited Hearing on the Motion to Extend the
   Automatic Stay and to Shorten the Notice Period in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing on June 3, 2019 at 10:00 a.m. in Honorable Judge Keith L.
                   Phillips’ Courtroom, U.S. Bankruptcy Court, 701 E. Broad Street, Room
                   5100, Richmond, VA 23219. If no timely response has been filed opposing the
                   relief requested, the court may grant the relief without holding a hearing.




                                                4
Case 20-32216-KLP       Doc 24    Filed 05/29/20 Entered 05/29/20 14:48:43            Desc Main
                                 Document      Page 5 of 10



          If you or your attorney do not take these steps, the court may decide that you do not
      oppose the relief sought in the motion or objection and may enter an order granting that
      relief.

      Dated: May 29, 2020                DIANE ELIZABETH ELDER


                                                By: /s/ James E. Kane
                                                           Counsel


   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   jkane@kaneandpapa.com
   Counsel for Debtor



                                   CERTIFICATE OF SERVICE

           I certify that on May 29, 2020, I have transmitted a true copy of the foregoing document
   electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
   the United States trustee if other than by the electronic means provided for at Local Bankruptcy
   Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
   parties in interest of the mailing matrix attached hereto.


                                                /s/ James E. Kane
                                                Counsel for Debtor




                                                5
    Case 20-32216-KLP   Doc 24    Filed 05/29/20 Entered 05/29/20 14:48:43   Desc Main
                                 Document      Page 6 of 10


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         America Infosource
                         Verizon
                         PO Box 248838
                         Oklahoma City, OK 73124


                         Anesthesia Solutions of VA
                         PO Box 73983
                         Dept. 1011
                         Atlanta, GA 30374


                         Atlas Acquisitions LLC
                         2601 Cattleman Rd.
                         Sarasota, FL 34232


                         Autotrakk Llc
                         Attn: Bankruptcy Department
                         1500 Sycamore Rd., Ste. 200
                         Montoursville, PA 17754


                         Blue & Grey Emerg Phys
                         PO Box 37877
                         Philadelphia, PA 19101


                         Capital One
                         Attn: Bankruptcy
                         Po Box 30285
                         Salt Lake City, UT 84130


                         CCI/Contract Callers Inc
                         Attn: Bankruptcy Dept
                         501 Greene St Ste 302
                         Augusta, GA 30901


                         Check Express Advance
                         10679 Courthouse Road
                         Fredericksburg, VA 22407


                         Comenity Bank/roamans
                         Po Box 182789
                         Columbus, OH 43218


                         Convergent Outsourcing, Inc.
                         Attn: Bankruptcy
                         Po Box 9004
                         Renton, WA 98057
Case 20-32216-KLP   Doc 24    Filed 05/29/20 Entered 05/29/20 14:48:43   Desc Main
                             Document      Page 7 of 10



                     Credit Control Corp
                     Po Box 120568
                     Newport News, VA 23612


                     Cybrcollect
                     Attn: Bankruptcy
                     3 Easton Oval, Ste 210
                     Columbus, OH 43219


                     Darcey Geissler
                     919 Ware Street, SW
                     Vienna, VA 23180


                     Easy Comforts
                     P.O. Box 2861
                     Monroe, WI 53566


                     Fredericksburg Em Med Alliance
                     P.O. Box 808
                     Grand Rapids, MI 49518-0808


                     Fredericksburg Orthopaedic As
                     3310 Fall Hill Ave
                     Fredericksburg, VA 22401


                     Genesis Bc/celtic Bank
                     Attn: Bankruptcy
                     268 South State Street Ste 300
                     Salt Lake City, UT 84111


                     Jefferson Capital Systems LLC
                     Po Box 7999
                     Saint Cloud, MN 56302


                     Jefferson Capital Systems LLC
                     PO Box 17210
                     Golden, CO 80402


                     LVNV Funding/Resurgent Capital
                     Attn: Bankruptcy
                     Po Box 10497
                     Greenville, SC 29603
Case 20-32216-KLP   Doc 24    Filed 05/29/20 Entered 05/29/20 14:48:43   Desc Main
                             Document      Page 8 of 10



                     Mary Washington Healthcare
                     2300 Fall Hill Ave.
                     Suite 101
                     Fredericksburg, VA 22401


                     MDG US/Capital Community Bank
                     49 W University Pkwy
                     Orem, UT 84058


                     Medical Imaging of Fredericks.
                     P.O. Box 7606
                     Fredericksburg, VA 22404


                     Midland Funding
                     2365 Northside Dr Ste 300
                     San Diego, CA 92108


                     MultiSpecialty Health Group
                     4604 Spotsylvania Pkwy
                     Suite 200
                     Fredericksburg, VA 22408


                     O'Sullivan Pathology, PLLC
                     9834 Business Way
                     Manassas, VA 20110


                     ODC Recovery Services, Inc
                     2300 Fall Hill Ave., Suite 314
                     Fredericksburg, VA 22401


                     Orthopaedics Specialists
                     PO Box 409591
                     Atlanta, GA 30384


                     Quantum 3 Group LLC
                     Comenity Bank
                     P.O. 788
                     Kirkland, WA 98083


                     Regional Acceptance Co
                     Attn: Bankruptcy
                     Po Box 1487
                     Wilson, NC 27894
Case 20-32216-KLP   Doc 24    Filed 05/29/20 Entered 05/29/20 14:48:43   Desc Main
                             Document      Page 9 of 10



                     Regional Acceptance Co
                     Attn: Bankruptcy
                     1424 E Firetower Rd
                     Greenville, SC 27858


                     Remote Neuromonitoring Phys
                     Dept 2105
                     PO Box 11407
                     Birmingham, AL 35246


                     Security Check
                     Attn: Bankruptcy Dept
                     2612 Jackson Ave W
                     Oxford, MS 38655


                     Spotsylvania Multi Specialty
                     4604 Spotsylvania Pkwy
                     Suite 200
                     Fredericksburg, VA 22408


                     Spotsylvania Regional Medical
                     PO Box 13620
                     Henrico, VA 23255


                     Spottsylvania Regional Medical
                     4600 Spotsylvania Parkway
                     Fredericksburg, VA 22408


                     Stafford Hospital Center
                     101 Hospital Center Blvd
                     Stafford, VA 22554


                     Surgi-Center of Central VA
                     1500 Dixon St #101
                     Fredericksburg, VA 22401


                     Tate & Kirlin
                     2810 Southampton Road
                     Philadelphia, PA 19154


                     United Consumer Financial
                     865 Bassett Road
                     Westlake, OH 44145
Case 20-32216-KLP   Doc 24    Filed 05/29/20 Entered 05/29/20 14:48:43   Desc Main
                             Document     Page 10 of 10



                     United Consumer Financial Services
                     Attn: Bankruptcy
                     Po Box 856290
                     Louisville, KY 40285


                     US Deptartment of Education/Great Lakes
                     Attn: Bankruptcy
                     Po Box 7860
                     Madison, WI 53707


                     Virginia Bariatric
                     1850 Town Center Parkway
                     Reston, VA 20190


                     Walter Sheffield, Esq.
                     PO Box 7906
                     Fredericksburg, VA 22404
